


Exhibit 10.19

 

ACCOUNTING SERVICES AGREEMENT

 

THIS AGREEMENT, effective April 30, 2009, is entered into by and between Ivy
Funds Variable Insurance Portfolios (“Trust”), a Delaware statutory Trust, and
Waddell & Reed Services Company, a Missouri corporation (“WRSCO”).

 

WITNESSETH:

 

WHEREAS, the Trust wishes to appoint WRSCO to be its Accounting Services Agent
and to perform certain administrative services with respect to each of its
series listed in Appendix A (each, a “Fund”) upon and subject to the terms and
provisions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:

 

A.                                 Appointment of WRSCO as Accounting Services
Agent for the Trust; Acceptance.

 

(1) The Trust hereby appoints WRSCO to act as Accounting Services Agent for the
Funds upon and subject to the terms and provisions of this Agreement.

 

(2)  WRSCO hereby accepts the appointment as Accounting Services Agent for the
Funds and agrees to act as such, upon and subject to the terms and provisions of
this Agreement.

 

B.                                  Duties of WRSCO.

 

WRSCO shall perform such duties as set forth in this Paragraph B as agent for
and on behalf of the Trust.

 

(1)  WRSCO shall at its expense provide bookkeeping and accounting services and
assistance, including, in particular, the following administrative services as
are required by the Funds:

 


A)            MAINTAINING THE REGISTRATION OR QUALIFICATION OF THE FUNDS AND
THEIR SHARES UNDER STATE “BLUE SKY” OR SECURITIES LAWS AND REGULATIONS, PROVIDED
THAT THE FUNDS SHALL PAY ALL RELATED FILING FEES AND REGISTRATION OR
QUALIFICATION FEES;


B)           RECORD EACH CURRENT DAY’S TRADING ACTIVITY AND SUCH OTHER PROPER
BOOKKEEPING ENTRIES AS ARE NECESSARY FOR DETERMINING THAT DAY’S NET ASSET VALUES
FOR THE FUNDS, INCLUDING PRICING DAILY THE VALUE OF SHARES OF EACH FUND;


C)            ASSISTING THE FUNDS AND THIRD-PARTY SOLICITORS (IF ANY) IN
CONNECTION WITH SOLICITING AND GATHERING SHAREHOLDER PROXIES;


D)           PREPARING THE FUNDS’ U.S. FEDERAL, STATE AND LOCAL INCOME TAX
RETURNS, PROVIDED THAT THE FUNDS SHALL PAY ALL CHARGES FOR SERVICES AND EXPENSES
OF THE FUNDS’ INDEPENDENT ACCOUNTANTS IN REVIEWING SUCH RETURNS;


 

 

--------------------------------------------------------------------------------


 


E)            PREPARING THE FINANCIAL INFORMATION FOR THE FUNDS’ PROSPECTUSES,
STATEMENTS OF ADDITIONAL INFORMATION AND PERIODIC REPORTS TO SHAREHOLDERS,
PROVIDED THAT THE FUNDS SHALL PAY ALL CHARGES FOR SERVICES AND EXPENSES OF THE
FUNDS’ INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM;


F)               PREPARING EACH FUND’S FORM N-SAR, FORM N-CSR, FORM N-PX AND
FORM N-Q, OR SUCH OTHER FORMS AS THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) FROM TIME TO TIME MAY PRESCRIBE UNDER THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “1940 ACT”);


G)            IN COORDINATION WITH THE FUNDS’ LEGAL COUNSEL PREPARING AND FILING
WITH THE SEC THE FUNDS’ REGISTRATION STATEMENT (INCLUDING PROSPECTUSES AND
STATEMENTS OF ADDITIONAL INFORMATION), AND ANY AMENDMENTS OR SUPPLEMENTS THAT
MAY BE MADE FROM TIME TO TIME, AND PREPARING AND FILING WITH THE SEC NOTICES AND
PROXY MATERIALS FOR MEETINGS OF SHAREHOLDERS, PROVIDED THAT THE FUNDS SHALL PAY
ALL CHARGES FOR SERVICES AND EXPENSES OF THE FUNDS’ OUTSIDE LEGAL COUNSEL;


H)            ASSISTING IN THE PRINTING OF THE FUNDS’ PROSPECTUSES, PERIODIC
REPORTS TO SHAREHOLDERS AND PROXY MATERIALS;


I)                RENDERING STATEMENTS OR COPIES OF RECORDS FOR THE FUNDS FROM
TIME TO TIME AS REQUESTED BY THE TRUST (SEE APPENDIX B);


J)               FACILITATING AUDITS OF ACCOUNTS BY THE TRUST’S INDEPENDENT
REGISTERED PUBLIC ACCOUNTING FIRM OR BY ANY OTHER AUDITORS EMPLOYED OR ENGAGED
BY THE TRUST OR BY ANY REGULATORY BODY WITH JURISDICTION OVER THE TRUST;


K)           COMPUTING EACH FUND’S NET ASSET VALUE PER SHARE AND, AS APPLICABLE,
ITS PUBLIC OFFERING PRICE, TOTAL RETURNS AND YIELDS, AND NOTIFYING THE TRUST AND
SUCH OTHER PERSONS AS THE TRUST MAY REASONABLY REQUEST OF THE NET ASSET VALUE
PER SHARE, THE PUBLIC OFFERING PRICE AND/OR THE TOTAL RETURN YIELD; AND


L)                PROVIDING EXECUTIVE, CLERICAL AND SECRETARIAL PERSONNEL
COMPETENT TO CARRY OUT THE ABOVE RESPONSIBILITIES.

 

(2)  WRSCO shall maintain and keep current the accounts, books, records, and
other documents relating to the Funds’ financial and portfolio transactions as
may be required by rules and regulations of the SEC adopted under
Section 31(a) of the 1940 Act.

 

(3)  WRSCO shall cause the subject records of the Funds to be maintained and
preserved pursuant to the requirements under the 1940 Act.

 

(4)  In pricing daily the value of shares of the Funds, WRSCO may make
arrangements with, and obtain the value of portfolio securities from, pricing
services or quotation services that are compensated by the Funds directly or
indirectly through the placement of portfolio transactions with broker-dealers
who provide such valuation or quotation services to WRSCO.

 

(5)  WRSCO shall maintain duplicate copies, or information from which copies may
be reconstructed, of the records necessary to the preparation of the Funds’
financial statements and valuations of its assets.  Such duplicate copies or
information shall be maintained

 

 

2

--------------------------------------------------------------------------------


 

at a location other than where WRSCO performs its normal duties hereunder so
that in the event the records established and maintained pursuant to the
foregoing provisions of this Section B are damaged or destroyed, WRSCO shall be
able to provide the bookkeeping and accounting services and assistance specified
in this Section B.

 

(6)  In the event any of WRSCO’s facilities or equipment necessary for the
performance of its duties hereunder is damaged, destroyed or rendered inoperable
by reason of fire, vandalism, riot, natural disaster or otherwise, WRSCO will
use its best efforts to restore all services hereunder to the Funds and will not
seek from the Funds additional compensation to repair or replace damaged or
destroyed facilities or equipment.  WRSCO shall also make and maintain
arrangements for emergency use of alternative facilities for use in the event of
the aforesaid destruction of or damage to its facilities.

 

C.                                 Compensation of WRSCO.

 

For the services performed by WRSCO hereunder, each Fund agrees to pay to WRSCO
the amount set forth in Appendix C.

 

D.                                 Right of the Trust to Inspect and Ownership
of Records.

 

The Trust will have the right under this Agreement to perform on-site inspection
of records and accounts, and audits directly pertaining to the Funds’ accounting
and portfolio records maintained by WRSCO hereunder at WRSCO’s facilities. 
WRSCO will cooperate with the Trust’s independent registered public accounting
firm or representatives of appropriate regulatory agencies and furnish all
reasonably requested records and data.  WRSCO acknowledges that these records
are the property of the Trust, and that it will surrender to the Trust all such
records promptly on request.

 

E.                                   Standard of Care; Indemnification.

 

WRSCO will at all times exercise due diligence and good faith in performing its
duties hereunder.  WRSCO will make every reasonable effort and take all
reasonably available measures to assure the adequacy of its personnel,
facilities and equipment as well as the accurate  performance of all services to
be performed by it hereunder within, at a minimum, the time requirements of any
applicable statutes, rules or regulations and in conformity with the Trust’s
Trust Instrument, By-laws and representations made in the Trust’s current
registration statement as filed with the SEC.

 

WRSCO shall not be responsible for, and the Trust agrees to indemnify WRSCO for,
any losses, damages or expenses (including reasonable counsel fees and
expenses)  (i) resulting from any claim, demand, action or suit not resulting
from WRSCO’s failure to exercise good faith or due diligence and arising out of
or in connection with WRSCO’s duties on behalf of the Funds hereunder; (ii) for
any delay, error or omission by reason of circumstances beyond its control,
including acts of civil or military authority, national emergencies, labor
difficulties (except with respect to WRSCO’s employees), fire, mechanical
breakdown beyond its control,

 

 

3

--------------------------------------------------------------------------------


 

flood catastrophe, acts of God, insurrection, war, riots or failure beyond its
control of transportation, communication or power supply; or (iii) for any
action taken or omitted to be taken by WRSCO in good faith in reliance on the
accuracy of any information provided to it by the Trust or its Trustees or in
reliance on any advice of counsel who may be internally employed counsel or
outside counsel for the Trust or advice of any independent accountant or expert
employed by the Trust with respect to the preparation and filing of any document
with a governmental agency or authority.

 

In order for the rights to indemnification to apply, it is understood that if in
any case the Trust may be asked to indemnify or hold WRSCO harmless, the Trust
shall be advised of all pertinent facts concerning the situation in question,
and it is further understood that WRSCO will use reasonable care to identify and
notify the Trust promptly concerning any situation which presents or appears
likely to present a claim for indemnification against the Trust.  The Trust
shall have the option to defend WRSCO against any claim which may be the subject
of this indemnification and, in the event that the Trust so elects, it will so
notify WRSCO, and thereupon the Trust shall take over complete defense of the
claim, and WRSCO shall sustain no further legal or other expenses in such
situation for which WRSCO shall seek indemnification under this paragraph. 
WRSCO will in no case confess any claim or make any compromise in any case in
which the Trust will be asked to indemnify WRSCO except with the Trust’s prior
written consent.

 

F.                                   Term of the Agreement; Taking Effect;
Amendments.

 

This Agreement shall become effective as to each Fund on the date hereof and
shall continue, unless terminated as hereinafter provided, for a period of one
(1) year and from year-to-year thereafter, provided that such continuance shall
be specifically approved as provided below.

 

This Agreement shall go into effect, or may be continued, or may be amended, or
a new agreement covering the same topics between the Trust and WRSCO may be
entered into only as to a Fund if the terms of this Agreement, such continuance,
the terms of such amendment or the terms of such new agreement have been
approved by the Board of Trustees of the Trust, including the vote of a majority
of the trustees who are not “interested persons,” as defined in the 1940 Act, of
either party to this Agreement, the agreement to be continued, amendment or new
agreement, cast in person at a meeting called for the purpose of voting on such
approval.  Such a vote is hereinafter referred to as a “disinterested trustee
vote.”

 

Any disinterested trustee’s vote shall, in favor of continuance, amendment or
execution of a new agreement, include a determination that (i) the Agreement,
amendment, new agreement or continuance in question is in the best interests of
each affected Fund and its shareholders; (ii) the services to be performed under
the Agreement, the Agreement as amended, new agreement or agreement to be
continued, are services required for the operation of the Fund; (iii) WRSCO can
provide services, the nature and quality of which are at least equal to those
provided by others offering the same or similar services; and (iv) the fees for
such services are

 

 

4

--------------------------------------------------------------------------------


 

fair and reasonable in the light of the usual and customary charges made by
others for services of the same nature and quality.

 

Nothing herein contained shall prevent any disinterested trustee vote from being
conditioned on the favorable vote of the holders of a majority of the
outstanding voting securities (as defined in or under the 1940 Act) of a Fund.

 

G.                                 Termination.

 

(1)  This Agreement may be terminated as to a Fund by WRSCO at any time without
penalty upon giving the Trust at least one hundred twenty (120) days’ written
notice (which notice may be waived by the Trust ) and may be terminated as to a
Fund by the Trust at any time without penalty upon giving WRSCO at least sixty
(60) days’ written notice (which notice may be waived by WRSCO), provided that
such termination by the Trust shall be directed or approved by the vote of a
majority of the Board of Trustees of the Trust in office at the time or by the
vote of the majority of the outstanding voting securities (as defined in or
under the 1940 Act) of the Fund.

 

(2)  On termination, WRSCO will deliver to the Trust or its designee all files,
documents and records of the affected Fund used, kept or maintained by WRSCO in
the performance of its services hereunder, including such of the Fund’s records
in machine readable form as may be maintained by WRSCO, as well as such summary
and/or control data relating thereto used by or available to WRSCO.

 

(3)  In addition, on such termination or in preparation therefore at the request
of the Trust and at the Trust’s expense, WRSCO shall provide, to the extent that
its capabilities then permit, such documentation, personnel and equipment as may
be reasonably necessary in order for a new agent or the Trust to fully assume
and commence to perform the agency functions described in this Agreement with a
minimum disruption to each affected Fund’s activities.

 

(4)  This Agreement shall automatically terminate in the event of its
assignment, the term “assignment” for this purpose having the meaning defined in
Section 2(a)(4) of the 1940 Act and the rules and regulations thereunder of the
SEC.

 

 

(The remainder of this page intentionally left blank)

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first above written.

 

 

5

--------------------------------------------------------------------------------


 

 

 

IVY FUNDS VARIABLE INSURANCE PORTFOLIOS

 

 

 

 

 

 

By:

/s/ Henry J. Herrmann

 

 

 

 

Henry J. Herrmann, President

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mara Herrington

 

 

 

Mara Herrington, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

WADDELL & REED SERVICES COMPANY

 

 

 

 

 

 

By:

/s/ Michael D. Strohm

 

 

 

 

Michael D. Strohm, President

 

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Wendy J. Hills

 

 

 

Wendy J. Hills, Secretary

 

 

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

 

List of Funds

 

Ivy Funds VIP Asset Strategy

Ivy Funds VIP Balanced

Ivy Funds VIP Bond

Ivy Funds VIP Core Equity

Ivy Funds VIP Dividend Opportunities

Ivy Funds VIP Energy

Ivy Funds VIP Global Natural Resources

Ivy Funds VIP Growth

Ivy Funds VIP High Income

Ivy Funds VIP International Growth

Ivy Funds VIP International Value

Ivy Funds VIP Micro Cap Growth

Ivy Funds VIP Mid Cap Growth

Ivy Funds VIP Money Market

Ivy Funds VIP Mortgage Securities

Ivy Funds VIP Real Estate Securities

Ivy Funds VIP Science and Technology

Ivy Funds VIP Small Cap Growth

Ivy Funds VIP Small Cap Value

Ivy Funds VIP Value

Ivy Funds VIP Pathfinder Aggressive

Ivy Funds VIP Pathfinder Moderately Aggressive

Ivy Funds VIP Pathfinder Moderate

Ivy Funds VIP Pathfinder Moderately Conservative

Ivy Funds VIP Pathfinder Conservative

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX B

 

Standard Reports and Availability

 

 

The following reports will be provided to the Trust on a regular basis with
availability as indicated:

 

A.                                 Daily

 

1.                                    Printed Trial Balance

2.                                    Net Asset Value Worksheet

3.                                    Cash Forecast

4.                                    Yield Computation, if applicable

 

B.                                  Weekly - Tax Lot Ledgers

 

C.                                 Monthly

 

1.                                    Tax Lot Ledgers as of month-end

2.                                    Working Appraisal as on month-end

3.                                    Purchase and Sale Journal for the month

4.                                    Summary of Gains and Losses on Securities
for the month

5.                                    Dividend Ledger for the month (Receivable
as of month-end and earned)

6.                                    Interest Income Analysis for the month
(receivable as of month-end and earned)

7.                                    Trial Balance as of month-end

8.                                    Net Asset Value Worksheet as of month-end

9.                                    Open Trades (payable and receivable for
unsettled securities transactions)

 

D.                                 Annually

 

1.                                    Purchase and Sale Journal for the year

2.                                    Summary of Gains and Losses on Securities
for the year

3.                                    Broker Allocation Report for the year

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX C

 

Compensation Schedule

 

 

1.                                    Each Fund, other than a Pathfinder Fund

 

Each Fund, other than a Pathfinder Fund, agrees to pay to WRSCO for its services
under the Agreement an amount payable on the first day of the month as shown on
the following table pertinent to the average daily net assets of the Fund during
the prior month:

 

 

Fund’s Average Daily Net Assets for the Month

 

Monthly Fee

 

 

 

 

 

$    0 - $   10 million

 

$         0

 

$  10 - $   25 million

 

$     958

 

$  25 - $   50 million

 

$  1,925

 

$  50 - $ 100 million

 

$  2,958

 

$100 - $ 200 million

 

$  4,033

 

$200 - $ 350 million

 

$  5,267

 

$350 - $ 550 million

 

$  6,875

 

$550 - $ 750 million

 

$  8,025

 

$750 - $   1.0 billion

 

$10,133

 

$1.0 billion and over

 

$12,375

 

In addition, for each class of shares in excess of one, each Fund shall pay to
WRSCO a monthly per-class fee equal to 2.5% of the monthly base fee.

 

Each Fund shall also pay a monthly fee to WRSCO at the annual rate of 0.01% or
one basis point for the first $1 billion of net assets with no fee charged for
net assets in excess of $1 billion.  This fee may be voluntarily waived until
Fund assets are at least $10 million.

 

2.                                    Ivy Funds VIP Pathfinder Aggressive, Ivy
Funds VIP Pathfinder Moderately Aggressive, Ivy Funds VIP Pathfinder Moderate,
Ivy Funds VIP Pathfinder Moderately Conservative and Ivy Funds VIP Pathfinder
Conservative

 

Each Pathfinder Fund agrees to pay to WRSCO for its services under the Agreement
an amount payable on the first day of the month as shown on the following table
pertinent to the average daily net assets of the Fund during the prior month:

 

Fund’s Average Daily Net Assets for the Month

 

Monthly Fee

 

 

 

 

 

$   0 - $  10 million

 

$            0

 

$ 10 - $  25 million

 

$   479.00

 

$ 25 - $  50 million

 

$   962.50

 

$ 50 - $100 million

 

$1,479.00

 

 

9

--------------------------------------------------------------------------------


 

 

$100 - $200 million

 

$2,016.50

 

$200 - $350 million

 

$2,633.50

 

$350 - $550 million

 

$3,437.50

 

$550 - $750 million

 

$4,012.50

 

$750 - $  1.0 billion

 

$5,066.50

 

$1.0 billion and over

 

$6,187.50

 

In addition, for each class of shares in excess of one, each Pathfinders Fund
shall pay to WRSCO a monthly per-class fee equal to 1.25% of the monthly base
fee.

 

Each Pathfinder Fund shall also pay a monthly fee to WRSCO at the annual rate of
0.01% or one basis point for the first $1 billion of net assets with no fee
charged for net assets in excess of $1 billion.  This fee may be voluntarily
waived until Fund assets are at least $10 million.

 

 

10

--------------------------------------------------------------------------------
